Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. A title similar to “Motor for Electric Power Steering and Sensing Device” is requested.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the first pocket includes an extended part bent from the one side of the body 410 and the first support part 412b bent from the extended part, so that (the first support part) is in contact with an upper surface of an outer wheel of the second bearing 600.  It appears that applicant means to claim that the extended part is in contact with the upper surface of the first bearing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (US 20080211332 A1), hereinafter “Kataoka” in view of Yagai et al (US 20060138883 A1), hereinafter “Yagai”.
With respect to claim 1, Kataoka teaches a housing  (Fig. 3, housing 11) coupled to a first bearing (Fig. 3,  42); a stator (Fig. 3, stator portion 2) disposed in the housing; a rotor (Fig. 3, rotor portion 3) disposed in the stator; a shaft (Fig. 3, shaft 31) coupled to the rotor; and a sensing magnet (Fig. 3, sensor magnet 62) coupled to the shaft, wherein the housing includes a body (Fig. 3, housing body 12) and a cover (Fig. 3, lid portion 13), wherein the body includes a first pocket in which a first bearing is disposed (Fig. 3, second bearing is disposed inside a pocket at the bottom of figure 3), wherein the cover includes a second pocket in which a second bearing is disposed (Fig. 3, first bearing 41 rests inside a pocket at the top of figure 3),…wherein a height from a lower surface of the body to an upper surface of the cover is less than a height from the lower surface of the body to an upper end of the body (See figure 3, housing body 12 extends past the lid 13 attachment point), 4New National Stage Patent ApplicationDocket No. DANA-0198 wherein the sensing magnet is disposed on the upper side of the cover, wherein the sensing magnet is disposed above the cover (Fig. 3, sensor magnet 62 rests on top of the lid 13).
	Kataoka does not disclose “wherein the first pocket includes an extended part bent from the one side of the body and a first support part bent from the extended part; so that is in contact with an upper surface of an outer wheel of the second bearing.
Yagai does disclose wherein the first pocket includes an extended part (see figure marked below) bent from the one side of the body and a first support part (see figure marked below) bent from the extended part; so that is in contact with an upper surface of an outer wheel of the second bearing (extended part is in contact with upper surface, see figure below). 

    PNG
    media_image1.png
    212
    307
    media_image1.png
    Greyscale

Yagai Figure 1

With respect to claim 6, Kataoka in view of Yagai teaches the above mentioned limitations. Kataoka further teaches a lateral cross-sectional shape of the first pocket is a circular shape (cross-section of the pocket is circular); and centers of the first opening and the second opening are collinear with a center the shaft (first and second openings are collinear with the shaft, see figure 3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the motor of Kataoka with the extended and support parts of Yagai in order to better stabilize the bearing to ensure less mechanical noise in the system ensuring larger system uptimes. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Yagai in further view of Kaneko et al (US 20190248406 A1), hereinafter “Kaneko”. 
With respect to claim 2, Kataoka in view of Yagai teaches the above mentioned limitations but does not teach “the extended part includes a step region; the first pocket includes a first cavity and a second cavity which are divided by the step region; and a diameter of the first cavity is greater than a diameter of the second cavity.”


    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Kaneko Figure 3
With respect to claim 3, Kataoka in view of Yagai teaches the above mentioned limitations but does not teach “wherein the second cavity is disposed between the first support part and the first cavity.”
Kaneko does teach the second cavity is disposed between the first support part and the first cavity (see marked figure above).  
	With respect to claim 4, Kataoka in view of Yagai teaches the above mentioned limitations but does not teach “wherein the diameter of the second cavity is less than a diameter of the first opening and greater than a diameter of the second opening.”

With respect to claim 5, Kataoka in view of Yagai teaches the above mentioned limitations but does not teach “the first bearing is inserted through the first opening and disposed in the second cavity”
Kaneko does teach the first bearing is inserted through the first opening and disposed in the second cavity (inherent in design as there is not another way to insert the bearing as the upper surface of the housing where bearing 92 is seated is closed).  
It would have been obvious to modify the motor of Kataoka and Yagai, and the first pocket including a first cavity and a second cavity which are divided by the step region; and a diameter of the first cavity is greater than a diameter of the second cavity; provide the diameter of the second cavity is less than a diameter of the first opening and greater than a diameter of the second opening; and the first bearing is inserted through the first opening and disposed in the second cavity, as taught by Kaneko, in order to more easily access the larger bearing for maintenance, provide stability to the shaft, bearing combination and increase rigidity of the system reducing thereby improving functionality of the sensing system such that minor stresses are reduced by the more rigid housing.  
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Yagai in further view of Kaneko in even further view of Tomizawa et al (US 20170338713 A1), hereinafter “Tomizawa”.
With respect to claim 7, Kataoka in view of Yagai teaches the above mentioned limitations but does not teach “the cover includes a second support part disposed between an upper portion of the second pocket and the second bearing, the second pocket is in contact with an outer circumferential surface and an upper surface of an outer wheel of the second bearing”.


    PNG
    media_image3.png
    194
    307
    media_image3.png
    Greyscale

Kaneko Figure 3
Kataoka in view of Yagai in further view of Kaneko does not teach “and the second support part includes a washer.”
Tomizawa does teach and the second support part includes a washer (paragraph 153 “The biasing member 71, 72, or 73 may alternatively be implemented by a waved washer.”).  
With respect to claim 8, Kataoka in view of Yagai in further view of Kaneko in even further view of Tomizawa teaches the above mentioned limitations.  Kaneko further teaches the first bearing is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the motor of Kataoka and the extended and support parts of Yagai with the cavities of Kaneko with the washer of Tomizawa in order to better support the smaller bearing and protect it from mechanical damage. 

Allowable Subject Matter
Claim 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/R.O.S./Examiner, Art Unit 2832        
                                                                                                                                                                                                
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832